      Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 1 of 9 PageID #:1
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LEE HALL,                          )                 Case No. 1:21-cv-04356
                                   )
                                   )                 Judge
                     Plaintiff,    )
                                   )                 Magistrate Judge
               v.                  )
                                   )
DET. EVANGELIDES #20526,           )
P.O. DAVOREN #19446,               )
P.O. NASH #4836, P.O. BAIER #292   )
DET. REIFF #20847, P.O. MAXON #570 )
DET. DISTASIO #20182,              )
DET. KIENZLE #20524,               )
DET. MARLEY #20182                 )
DET. MARESSO #20183,               )
DET. GADZIK #20534                 )
Individually, and The CITY OF      )
CHICAGO, A Municipal Corporation,  )                 JURY DEMAND
                                   )
                     Defendants.   )


                                  COMPLAINT AT LAW

       NOW COMES the Plaintiff, LEE HALL, by and through his attorneys, The Law Office

of C.N. Norris, LLC, and complaining against the Defendants, DET. EVANGELIDES #20526,

P.O. DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O.

MAXON #570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182,

DET. MARESSO #20183, and DET. GADZIK #20534, Individually, and the CITY OF

CHICAGO, a Municipal Corporation, as follows:

                                              FACTS

           1. This action is brought pursuant to the laws of the United States Constitution,

specifically, 42 U.S.C. §1983 and §1988, and the laws of the State of Illinois, to redress

deprivations of the Civil Rights of the Plaintiff, LEE HALL, accomplished by acts and/or

omissions of the Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.


                                       1
       Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 2 of 9 PageID #:2




NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, committed under color of law.

             2. Jurisdiction is based on Title 28 U.S.C. §1343 and §1331 and supplemental

jurisdiction of the State of Illinois.

             3. The Plaintiff, LEE HALL, was at all relevant times a United States

Citizen and resident of the State of Illinois.

             4. At all relevant times the Defendants, DET. EVANGELIDES #20526, P.O.

DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, were duly appointed Chicago Police Officers

acting within the scope of their employment and under color of law.

             5. The CITY OF CHICAGO is a statutory municipal corporation and the employer

of the Defendants.

             6.   On or around October 2017, Plaintiff owned an apartment in Chicago,

which he shared with his roommate.

             7.   On or about October 30, 2017, the roommate invited a guest back to their

apartment.

             8. While in the apartment, the guest smoked cigarettes.

             9. At some point that evening, Plaintiff, LEE HALL, went to bed, leaving the

roommate and guest alone.

             10. After the Plaintiff, LEE HALL, went to bed, the guest shot and killed the

roommate.




                                            2
      Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 3 of 9 PageID #:3




              11. Plaintiff, LEE HALL, awoke to the sound of gunshots.

              12. Upon exiting his bedroom, Plaintiff, LEE HALL, observed the guest attempting to

leave the apartment.

              13. The guest left a cigarette butt at the apartment before leaving.

              14. Shortly after, Plaintiff, LEE HALL, went to check on the roommate in the

roommate’s bedroom.

              15. At this time, Plaintiff, LEE HALL, observed the roommate’s dead body and

called 911.

              16. The Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, arrived at the Plaintiff’s apartment.

              17. The Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, left the Plaintiff in the apartment for a number of hours before conducting a

gunshot residue test.

              18. The Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, left the apartment and did not arrest the Plaintiff.

              19. At some point,the Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN




                                             3
      Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 4 of 9 PageID #:4




#19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET.

DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO

#20183, and DET. GADZIK #20534, obtained surveillance footage showing the guest entering

the Plaintiff’s apartment with the roommate the night before the shooting as well as exiting the

basement apaprtment after the murder.

           20. Later, the Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446,

P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET.

DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO

#20183, and DET. GADZIK #20534, confirmed the identity of the guest that had been in the

apartment via DNA testing of the cigarette butt.

           21. On or about May 24, 2018, the Defendants, DET. EVANGELIDES #20526, P.O.

DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, traveled to Minnesota to conduct an interview

with the guest.

           22. During this interview, the guest lied to the Defendants, DET. EVANGELIDES

#20526, P.O. DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847,

P.O. MAXON #570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY

#20182, DET. MARESSO #20183, and DET. GADZIK #20534, stating that she was not at the

apartment and that her DNA was planted.

           23. On or about July 22, 2018, the Defendants, DET. EVANGELIDES #20526, P.O.




                                          4
         Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 5 of 9 PageID #:5




DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, arrested the Plaintiff, LEE HALL, for murder.

            24. The Plaintiff, LEE HALL, was subsequently detained at Cook County Jail from

July 22, 2018 to August 29, 2019.

            25. On June 22, 2021, the Plaintiff, LEE HALL, was found not guilty of murder at

trial.

          COUNT I – 42 U.S.C. § 1983 UNLAWFUL PRETRIAL DETENTION
  Against Defendants Evangelides, Davoren, Nash, Baier, Reiff, Maxon, Distasio, Kienzle,
                             Marley, Maresso, and Gadzik

         1-25. The Plaintiff, LEE HALL, hereby re-alleges his allegations of paragraphs 1-25 as

though fully set forth herein.


            26. Subsequent to Plaintiff’s arrest, Defendants, DET. EVANGELIDES #20526, P.O.

DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, caused Plaintiff to be detained without

probable cause from July 22, 2018 to August 29, 2019.

            27. Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, knew that the charges recommended to the States Attorney’s Office for

approval were false.

            28. Due to the false allegations of Defendants, DET. EVANGELIDES #20526, P.O.




                                          5
      Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 6 of 9 PageID #:6




DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, the false criminal charges against the Plaintiff

were approved.

           29. Detention without probable cause violates the Fourth Amendment (as applied to

the states by the Fourteenth Amendment). Manuel v. Joliet, 137 S. Ct. 911 (2017).

           30. As outlined above, Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN

#19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET.

DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO

#20183, and DET. GADZIK #20534, caused Plaintiff to be detained without probable cause from

July 22, 2018 to August 29, 2019 in violation of Plaintiff’s Fourth Amendment and Fourteenth

Amendment rights.

           31. The misconduct of Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN

#19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET.

DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO

#20183, and DET. GADZIK #20534, as outlined above proximately caused injury to Plaintiff,

LEE HALL, including but not limited to, loss of liberty, emotional pain and suffering, lost

wages, attorney’s fees, and costs.


       WHEREFORE the Plaintiff, LEE HALL, prays for judgment against Defendants, DET.

EVANGELIDES #20526, P.O. DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET.

REIFF #20847, P.O. MAXON #570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET.

MARLEY #20182, DET. MARESSO #20183, and DET. GADZIK #20534, for reasonable

compensatory damages, punitive damages, plus attorney’s fees and costs.



                                         6
         Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 7 of 9 PageID #:7




                      COUNT II – MALICIOUS PROSECUTION
  Against Defendants Evangelides, Davoren, Nash, Baier, Reiff, Maxon, Distasio, Kienzle,
                   Marley, Maresso, Gadzik and the City of Chicago

            1-31.      The Plaintiff hereby realleges and incorporates paragraphs 1 – 31 as his

respective allegations of paragraphs 1 – 31 of Count II as though fully set forth herein.

            32. The Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, DET.

GADZIK #20534 and the CITY OF CHICAGO, proceeded with the charges knowing they were

false.

            33. The Plaintiff retained an attorney and had to litigate the matter.

            34. The Defendants’, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, DET.

GADZIK #20534 and the CITY OF CHICAGO, actions were intentional, willful and wanton.

            35. The charges were resolved in the Plaintiff’s favor.

            36. As a result of the actions of the Defendants, DET. EVANGELIDES #20526, P.O.

DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, DET. GADZIK #20534, and the CITY OF CHICAGO, the Plaintiff suffered

fear, emotional distress, anxiety and monetary expenses.

         WHEREFORE, the Plaintiff, LEE HALL, prays for judgment in his favor and against

the Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O. NASH #4836,

P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO #20182, DET.




                                            7
       Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 8 of 9 PageID #:8




KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, DET. GADZIK #20534,

and the CITY OF CHICAGO, for reasonable compensatory and punitive damages, plus costs.

                          COUNT III- RESPONDEAT SUPERIOR
                             Against the City of Chicago

          1-36. Paragraphs 1 through 36 are incorporated as though fully stated herein.

            37. In committing the acts alleged in this Complaint, each of the individually named

Defendant officers, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O. NASH #4836,

P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO #20182, DET.

KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET. GADZIK

#20534, were members of, and agents of, the CITY OF CHICAGO, acting at all relevant times

within the scope of their employment.

            38. Defendant CITY OF CHICAGO is liable as principal for all torts in violation of

state law committed by its agents.

            39. The Plaintiff, LEE HALL, suffered damages for his mental, emotional injury and

pain, mental anguish, humiliation, and embarrassment that were inflicted by the individual

officers from Chicago Police Department acting under employment of the City of Chicago.

        WHEREFORE, the Plaintiff, LEE HALL, prays for judgment in his favor and against

the Defendant, CITY OF CHICAGO, for the compensatory damages of its employees DET.

EVANGELIDES #20526, P.O. DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET.

REIFF #20847, P.O. MAXON #570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET.

MARLEY #20182, DET. MARESSO #20183, DET. GADZIK #20534, plus costs.

                              COUNT III– INDEMNIFICATION
                                Against the City of Chicago

          1-39. The Plaintiff, LEE HALL, incorporates each paragraph of this Complaint as if

fully restated here.

                                          8
       Case: 1:21-cv-04356 Document #: 1 Filed: 08/16/21 Page 9 of 9 PageID #:9




              40. Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

              41. The Defendants, DET. EVANGELIDES #20526, P.O. DAVOREN #19446, P.O.

NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON #570, DET. DISTASIO

#20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET. MARESSO #20183, and DET.

GADZIK #20534, were employees of THE CITY OF CHICAGO, acting within the scope of

their employment in committing the misconduct described herein.


        WHEREFORE, should the Defendants, DET. EVANGELIDES #20526, P.O.

DAVOREN #19446, P.O. NASH #4836, P.O. BAIER #292, DET. REIFF #20847, P.O. MAXON

#570, DET. DISTASIO #20182, DET. KIENZLE #20524, DET. MARLEY #20182, DET.

MARESSO #20183, and DET. GADZIK #20534, be found liable for any of the acts alleged

above, Defendant CITY OF CHICAGO would be liable to pay the Plaintiff, LEE HALL, any

judgment obtained against said officers.


                                             Jury Demand

The Plaintiff, LEE HALL, hereby requests a trial by jury.



Respectfully submitted,

                                                 /s/ Brian Orozco
                                                 One of Plaintiffs’ Attorneys
                                                 The Law Office of CN Norris, LLC
                                                 900 West Jackson Blvd., Suite 7E
                                                 Chicago, Illinois, 60607




                                             9
